 1                                                      THE HONORABLE BENJAMIN H. SETTLE

 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT COURT
 7                                WESTERN DISTRICT OF WASHINGTON
                                            AT TACOMA
 8
      ALLISON N. RANDAL, an individual,
 9                                                     NO. 3:18-cv-6002 BHS
               Plaintiff,
10    v.                                               DEFENDANTS XPO LOGISTICS,
                                                       INC. AND MICHAEL MICHELENA’S
11    XPO LOGISTICS, INC, a Delaware                   [PROPOSED] FINDINGS OF FACT
      corporation conducting business in the           AND CONCLUSIONS OF LAW
12    State of Washington; MICHAEL D.
      MICHELENA, an individual employed by
13    XPO LOGISTICS, INC.; J. DOE
      CORPORATIONS AND/OR ENTITIES 1-
14    5; and J. DOE 1-5, individuals,

15             Defendants.

16

17            Defendants XPO Logistics, Inc. and Michael D. Michelena (collectively “Defendants”),
18 submit the following Proposed Findings of Fact and Conclusions of Law in advance of the trial of

19 this matter to the Court on October 20, 2020.

20 I.         FINDINGS OF FACT
21            1.       Allison N. Randal (“Plaintiff”) is a 45-year-old female and presently resides in the
22                     state of New York. At the time of the accident, Plaintiff was 41 years old.
23            2.       XPO Logistics, Inc. is a corporation, headquartered in Delaware and does
24                     business in the State of Washington and throughout the United States.
25            3.       On or about December 23, 2015, at approximately 10:25 a.m., Plaintiff was
26                     driving southbound on I-5, near mile marker 84, in Lewis County, Washington.
27            4.       Plaintiff was driving with her 16-year-old son, Martin (“Max”) Randal in a 1998
     NO. 3:18-cv-6002 BHS

     DEFENDANTS XPO LOGISTICS, INC. AND MICHAEL MICHELENA’S
     [PROPOSED] FINDINGS OF FACT AND CONCLUSIONS OF LAW
 1                     Ford Explorer.

 2            5.       Defendant Michael D. Michelena (“Michelena”) was driving a 2007 International

 3                     semi-truck and was pulling a container trailer.

 4            6.       Defendant Michelena was driving the semi-truck and trailer on behalf of XPO

 5                     Logistics, Inc.

 6            7.       Defendant Michelena was driving the semi-truck and trailer two vehicles behind

 7                     Plaintiff.

 8            8.       Defendant Michelena’s semi-truck and trailer rear-ended a truck behind Plaintiff’s

 9                     vehicle, which then rear-ended Plaintiff’s vehicle.

10            9.       Plaintiff sustained injuries to her left lower extremity as a result of the subject

11                     motor vehicle accident.

12 II.        CONCLUSIONS OF LAW

13            1.       Pursuant to 28 U.S.C. §1332(a)(1), this Court has diversity jurisdiction because

14                     Plaintiff does not share a state of citizenship with the Defendants. This Court also

15                     has jurisdiction based on the amount in controversy, which exceeds $75,000.

16                     Venue is proper in the Western District of Washington, pursuant to 28 U.S.C.

17                     §1391(b)(2) and (c)(2), because a substantial part of the events or omission giving

18                     rise to the claims herein occurred in Lewis County and Defendants are subject to

19                     this Court’s personal jurisdiction with respect to the civil action in question.

20            2.       Defendant Michelena was working in the course and scope of his relationship

21                     with Defendant XPO Logistics, Inc. at the time of the accident and was negligent

22                     in the operation of his semi-truck and trailer.

23            3.       The Defendants are liable to the Plaintiff only for the injuries and damages

24                     proximately caused by the negligence of the Defendants.

25            4.       The Plaintiff has the burden of proof to establish entitlement to each element of

26                     her claimed damages by a preponderance of the evidence.

27            5.       The Plaintiff has failed to meet her burden of proof to establish entitlement to
     NO. 3:18-cv-6002 BHS

     DEFENDANTS XPO LOGISTICS, INC. AND MICHAEL MICHELENA’S
     [PROPOSED] FINDINGS OF FACT AND CONCLUSIONS OF LAW

                                                           2
 1                     damages for past medical expenses.

 2            6.       The Plaintiff has failed to meet her burden of proof to establish entitlement to

 3                     damages for past lost income.

 4            7.       The Plaintiff has failed to meet her burden of proof to establish entitlement to

 5                     damages for loss of future earning capacity.

 6            8.       The Plaintiff has failed to meet her burden of proof to establish entitlement to

 7                     damages for future medical expenses.

 8            9.       The Plaintiff has failed to meet her burden of proof to establish entitlement to

 9                     damages for life care plan costs.

10            10.      The Plaintiff has failed to meet her burden of proof to establish entitlement to

11                     damages for pain and suffering.

12            11.      Plaintiff has not proffered admissible expert testimony regarding her claims for

13                     past income loss and loss of future earning capacity. Plaintiff’s proffered expert

14                     testimony is not admissible under Federal Rules of Evidence Rule 702.

15            Plaintiff has not proffered testimony from a qualified medical expert in the field of foot

16 and ankle orthopedic surgery regarding her need for future surgery, based on a reasonable degree

17 of medical certainty, and only has provided medical testimony that is unsupported speculation.

18 Therefore, Plaintiff has failed to meet her burden of proof on this issue. McLaughlin v. Cooke,

19 112 Wn.2d 829, 836, 774 P.2d 1171 (1989).

20

21            DATED this _____ day of ___________________ 2020.

22

23                                                     ____________________________________
                                                       Hon. Benjamin H. Settle
24                                                     United States District Judge
25

26

27
     NO. 3:18-cv-6002 BHS

     DEFENDANTS XPO LOGISTICS, INC. AND MICHAEL MICHELENA’S
     [PROPOSED] FINDINGS OF FACT AND CONCLUSIONS OF LAW

                                                           3
 1 FORM APPROVED:

 2 LEWIS BRISBOIS BISGAARD & SMITH

 3
   /s/ Shawn A. Toliver
 4 Shawn A. Toliver, pro hac vice
   Shawn.Toliver@lewisbrisbois.com
 5
   2185 N. California Blvd., Ste. 300
 6 Walnut Creek, CA 94596

 7 Telephone: (925) 357-3456
   Facsimile: (925) 478-3260
 8

 9 MERRICK, HOFSTEDT & LINDSEY, P.S.

10 /s/ Thomas J. Collis
   Thomas J. Collins, WSBA # 2157
11 tcollins@mhlseattle.com

12

13 /s/ Christopher A. Campbell
   Christopher A. Campbell, WSBA #50959
14 ccampbell@mhlseattle.com

15 3101 Western Avenue, Suite 200

16 Seattle, WA 98121
   Telephone: (206) 682-0610
17 Facsimile: (206) 467-2689

18 Attorneys for Defendants XPO Logistics, Inc. and Michael D. Michelena

19

20

21

22

23

24

25

26

27
     NO. 3:18-cv-6002 BHS

     DEFENDANTS XPO LOGISTICS, INC. AND MICHAEL MICHELENA’S
     [PROPOSED] FINDINGS OF FACT AND CONCLUSIONS OF LAW

                                                     4
 1                                   DECLARATION OF SERVICE

 2 The undersigned certifies under the penalty of perjury that on the date set forth below, I caused to

 3 be served a copy of the foregoing document on the following individuals in the manner indicated:

 4    Young-Ji Ham                                                          ( x )    Electronic service
      Jenna M. Labourr                                                               via CM/ECF
 5    WASHINGTON INJURY LAWYERS, PLLC
      1001 Fourth Avenue, Suite 3200
 6    Seattle, WA 98154
      youngji@washinjurylaw.com
 7    jenna@washinjurylaw.com
 8    Counsel for Plaintiff

 9

10            EXECUTED this 29th day of September, 2020, at Seattle, Washington.

11
                                                  s/ Christopher A. Campbell
12                                                Christopher A. Campbell, WSBA #50959
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     NO. 3:18-cv-6002 BHS

     DEFENDANTS XPO LOGISTICS, INC. AND MICHAEL MICHELENA’S
     [PROPOSED] FINDINGS OF FACT AND CONCLUSIONS OF LAW

                                                       5
